         Case 1:19-cv-11868-PGG Document 9-2 Filed 12/30/19 Page 1 of 1



                                                                                      EXHIBIT C

                         DECLARATION OF ROBERT M. DEWITTY

I, Robert M. DeWitty, the undersigned, do declare as follows:

1.     I am a U.S. Patent Attorney, United States Patent and Trademark Office Registration
Number 53927, and am acquainted with the facts in the present case, as relayed to me by the
inventors of U.S. Pat. No. 7,283,353.

2.     Since creating the invention as detailed in the ‘353 patent, the inventors have attempted
to develop and create an industry for the invention.

3.      Steps include developing a prototype of the invention, marketing the invention, setting an
online presence for the invention, and other steps to create an industry.

4.     Due to monetary concerns, development has occurred slowly.

5.     The inventors have continually maintained the patent through the payment of
maintenance fees.

6.     The inventors have located at least one competitor, that being the company and
individuals producing the product SLIDENJOY, that act as a hinderance to the continued
development of the invention set forth in the ‘353 patent.

7.      I hereby declare that all statements made herein of my knowledge are true and that all
statements made on information and belief are believed to be true; and further that these
statements were made with the knowledge that willful false statements and the like so made are
punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States
Code and that such willful false statements may jeopardize the validity of the application or any
patent issued thereon.




Signature: /s/___________                        Date: December 27, 2019
Name: Robert M. DeWitty
